J-S83022-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 WILLIAM PAUL RUSH                         :
                                           :
                     Appellant             :   No. 706 WDA 2018

         Appeal from the Judgment of Sentence February 26, 2018
   In the Court of Common Pleas of Somerset County Criminal Division at
                     No(s): CP-56-CR-0000647-2017


BEFORE: PANELLA, J., SHOGAN, J., and MUSMANNO, J.

MEMORANDUM BY SHOGAN, J.:                            FILED MARCH 11, 2019

      Appellant, William Paul Rush, appeals from the judgment of sentence

entered on February 26, 2018, in the Somerset County Court of Common

Pleas. We affirm.

      The record reflects that on November 8, 2016, Appellant was an inmate

at the State Correctional Institution at Somerset (“SCI Somerset”). On that

date, Corrections Officer (“CO”) James Livingston witnessed Appellant and

another inmate passing items to one another. CO Livingston approached, and

Appellant fled to a restroom.      CO Livingston followed Appellant into the

restroom because he suspected that Appellant was attempting to destroy

evidence.   At this point, Appellant struck CO Livingston in the face with a

closed fist twice.    Additional COs arrived and restrained Appellant and

transported him to the restrictive housing unit. At the restrictive housing unit,
J-S83022-18


COs searched Appellant and found synthetic marijuana on Appellant’s person.

Affidavit of Probable Cause, 8/7/17, at 1. Appellant was arrested and charged

with possession of a controlled substance, aggravated assault, contraband,

simple assault, and harassment.

       On December 12, 2017, Appellant pleaded guilty to one count of

possession of a controlled substance and one count of simple assault.1 On

February 26, 2018, the trial court sentenced Appellant to a term of one to two

years of incarceration for possession, and a term of one to two years of

incarceration for simple assault. The trial court ordered these sentences to

run concurrently to each other, but consecutive to the sentence Appellant was

currently serving. N.T., 2/26/18, at 2. Appellant filed a timely post-sentence

motion to modify his sentence that the trial court denied on April 13, 2018.

On May 10, 2018, Appellant filed a timely appeal. Both the trial court and

Appellant complied with Pa.R.A.P. 1925.

       On appeal, Appellant raises the following issue for our consideration:

       Whether the trial court abused its discretion in denying Appellant’s
       post-sentence motion by ordering that his sentence be served
       consecutively rather than concurrently, so that the result would
       be the inability of [Appellant to] be subject to parole on the earlier
       sentence?

Appellant’s Brief at 4 (full capitalization omitted).




____________________________________________


1   35 P.S. §780-113(a)(16) and 18 Pa.C.S. § 2701(a)(1), respectively.

                                           -2-
J-S83022-18


      This issue presents a challenge to the discretionary aspects of

Appellant’s sentence. It is well settled that a challenge to the discretionary

aspects of a sentence is a petition for permission to appeal, as the right to

pursue such a claim is not absolute.     Commonwealth v. Treadway, 104

A.3d 597, 599 (Pa. Super. 2014). “An appellant must satisfy a four-part test

to invoke this Court’s jurisdiction when challenging the discretionary aspects

of a sentence,” by (1) preserving the issue in the court below, (2) filing a

timely notice of appeal, (3) including a Rule 2119(f) statement, and (4) raising

a substantial question for our review. Commonwealth v. Tejada, 107 A.3d

788, 797 (Pa. Super. 2015) (citation omitted).

      Appellant has met the first three parts of the four-prong test: Appellant

filed a timely appeal; Appellant preserved the issue in a post-sentence motion;

and Appellant included a statement pursuant to Pa.R.A.P. 2119(f) in his brief.

Thus, we assess whether Appellant has raised a substantial question with

respect to the issue he presents.

      A determination as to whether a substantial question exists is made on

a case-by-case basis.   Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa.

Super. 2013).     “A substantial question exists only when the appellant

advances a colorable argument that the sentencing judge’s actions were

either: (1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing




                                     -3-
J-S83022-18


process.”     Commonwealth v. Caldwell, 117 A.3d 763, 768 (Pa. Super.

2015), appeal denied, 126 A.3d 1282 (Pa. 2015).

      Appellant submits that a substantial question exists because the trial

court ordered the sentences in this case to run consecutively to a sentence

Appellant is already serving. He also claims the trial court focused on the

seriousness of the offense without considering all relevant factors. Appellant’s

Brief at 8.    We conclude that Appellant has failed to raise a substantial

question. Despite the phrasing of Appellant’s Pa.R.A.P. 2119(f) statement,

the crux of Appellant’s argument is the length of his incarceration: Appellant’s

concern is that he may not be granted parole at the expiration of the minimum

term of the sentence he is currently serving, and this will result in a longer

period of incarceration.           Appellant’s Brief at 9-10.        This argument is

speculative,    and   it   fails    to   present   a   substantial   question.    See

Commonwealth v. Zirkle, 107 A.3d 127, 133 (Pa. Super. 2014) (stating that

a claim that the trial court did not weigh certain factors in the manner

appellant wishes does not raise a substantial question).

      First, whether Appellant will be paroled at the expiration of the minimum

term of the sentence he is already serving is unknown, and any possible

ramifications are pure speculation. The central issue in Appellant’s argument

is that he would have preferred all of his sentence run concurrently. However,

Appellant’s disappointment is not a factor in his sentencing.                Appellant




                                           -4-
J-S83022-18


committed multiple criminal acts, and he is now seeking that which is not

permitted: a volume discount on his crimes.2

       There is no merit to Appellant’s speculative claim concerning the

potential effects that his current sentence may have upon his possible parole

in his prior case. After review, we conclude that Appellant failed to raise a

substantial question, and his argument is meritless.3 Accordingly, we affirm

the judgment of sentence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2019




____________________________________________


2 “We see no reason why a defendant should be afforded a ‘volume discount’
for his crimes by having all sentences run concurrently.” Zirkle, 107 A.3d at
133 (quoting Commonwealth v. Hoag, 665 A.2d 1212, 1214 (Pa. Super.
1995)).

3  Assuming, arguendo, that we reached the merits of Appellant’s issue, we
cannot agree that the trial court focused solely on the serious nature of the
offenses in the case at bar as the record demonstrates that the trial court
considered all relevant factors and explained the reasons for the sentence
imposed. N.T., 2/26/18, at 8-9.

                                           -5-